 Case: 4:20-cv-01473-HEA Doc. #: 15 Filed: 11/20/20 Page: 1 of 4 PageID #: 375




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION


BUSEY BANK,                                     )
                                                )
                                                )
               Plaintiff,                       ) Case No. 4:20-cv-01473-HEA
v.                                              )
                                                )
BENJA INCORPORATED, et al.,                     )
                                                )
                                                )
               Defendants.                      )

                       DEFENDANT ANDREW J. CHAPIN’S
                MOTION FOR LEAVE TO FILE ANSWER OUT OF TIME

        COMES NOW Defendant Andrew J. Chapin (“Chapin”), by and through undersigned

counsel, and for his Motion for Leave to File Answer Out of Time, herewith states as follows:

        1.     Chapin respectfully requests an extension of his answer deadline to November 24,

2020.

        2.     When contacted by undersigned counsel this week, counsel for Plaintiff Busey

Bank (“Plaintiff”) indicated that there would be no objection to a request for an extension of

Chapin’s answer deadline to November 24, 2020.

                                           Background

        3.     On October 9, 2020, Plaintiff had Chapin served with the Summons and Petition in

this case both in his individual capacity and as an officer of co-defendant Benja Incorporated

(“Benja”).

        4.     On October 13, 2020, this case was removed from the Circuit Court of St. Louis

County to the United States District Court for the Eastern District of Missouri.

        5.     On October 15, 2020, Benja filed a Chapter 11 Petition in the United States

Bankruptcy Court for the Northern District of California.
 Case: 4:20-cv-01473-HEA Doc. #: 15 Filed: 11/20/20 Page: 2 of 4 PageID #: 376




       6.      On October 30, 2020, Chapin’s “answer or…other defenses or objections” were

due under Federal Rule of Civil Procedure 81(c)(2).

                                      Request for Extension

       7.      Federal Rule of Civil Procedure 6(b)(1)(B) provides that “When an act may or must

be done within a specified time, the Court may, for good cause, extend the time…on motion made

after the time has expired if the party failed to act because of excusable neglect.”

       8.      The Eighth Circuit has explained that “[e]xcusable neglect is an ‘elastic concept’

that empowers courts to accept, ‘where appropriate…late filings caused by inadvertence, mistake,

or carelessness, as well as by intervening circumstances beyond the party’s control.” Chorosevic

v. MetLife Choices, 600 F.3.d 934, 946 (8th Cir. 2010) (quoting Pioneer Inv. Servs. Co. v.

Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 388, 392 (1993)).

       9.      “The determination of whether neglect is excusable ‘is at bottom an equitable one,

taking account of all relevant circumstances surrounding the party’s omission.’” Id. (quoting

Pioneer Inv. Serv’s. Co., 507 U.S. at 395).

       10.     Several factors are relevant and should be considered: (1) the possibility of

prejudice to the non-moving party; (2) the length of delay and the possible impact of that delay on

judicial proceedings; (3) the reasons for the delay, including whether the delay was within the

reasonable control of the moving party; and (4) whether the moving party acted in good faith. Id.

       11.     There is no possibility of prejudice to the non-moving party. Plaintiff does not

object to Chapin’s request, which it certainly would if there was a possibility of prejudice. Plus,

nothing of substance has happened in this case since the day of Benja’s Chapter 11 filing. And as

a practical matter, the Chapter 11 plays a central role in how the issues among these parties will

ultimately be resolved.



                                                  2
 Case: 4:20-cv-01473-HEA Doc. #: 15 Filed: 11/20/20 Page: 3 of 4 PageID #: 377




        12.     The length of delay is short and the possible impact of that delay on judicial

proceedings is non-existent. Again, the proceedings in the instance case will not be impacted at

all because nothing of substance has happened yet, largely because of the Chapter 11 filing.

        13.     The reasons for the delay are reasonable. Chapin has spent the last five weeks

consumed by work in connection with the Chapter 11, its appointed Trustee, and vetting new

lenders to resolve—among other things—any obligations to Plaintiff. This has been time well

spent that will hopefully bear fruit for all the parties to the instance case.

        14.     This motion is filed in good faith.

        WHEREFORE, Defendant Andrew J. Chapin respectfully requests this Court’s orders that

his answer deadline be extended to November 24, 2020, and for such other and further relief as is

just and proper.

                                                               Respectfully submitted,

 Dated: November 20, 2020                                      MASON LAW FIRM LLC


                                                         By: /s/ Ryan J. Mason
                                                             Ryan J. Mason (#MO56167)
                                                             13421 Manchester Road, Suite 105
                                                             St. Louis, Missouri 63131
                                                             (314) 686-4044
                                                             rmason@masonlawstl.com

                                                               SLATER LAW GROUP, APC

                                                               Mark K. Slater
                                                               (admitted pro hac vice)
                                                               33 New Montgomery St., Suite 1210
                                                               San Francisco, California 94105
                                                               (415) 294-7700
                                                               mslater@slaterlawgrp.com

                                                               ATTORNEYS FOR DEFENDANT
                                                               ANDEW J. CHAPIN



                                                   3
 Case: 4:20-cv-01473-HEA Doc. #: 15 Filed: 11/20/20 Page: 4 of 4 PageID #: 378




                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the above and foregoing
pleading was electronically filed using the CM/CEF system on November 20, 2020, and service
shall be made by the CM/ECF system on counsel of record, including the following:

 Michael A. Campbell                               Jerry L. Switzer, Jr.
 Nicholas A. Griebel                               POLSINELLI PC
 POLSINELLI PC                                     150 North Riverside Plaza, Suite 3000
 100 South Fourth Street, Suite 1000               Chicago, Illinois 60606
 St. Louis, Missouri 63102                         jswitzer@polsinelli.com
 mcampbell@polsinelli.com                          ATTORNEYS FOR PLAINTIFF BUSEY
 ngriebel@polsinelli.com                           BANK
 ATTORNEYS FOR PLAINTIFF
 BUSEY BANK

                                                   /s/ Ryan J. Mason




                                               4
